Citation Nr: 0843580	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  04-11 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.   Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for loss of 
vision in the right eye.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
seizures.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The veteran had active military service from March 1976 to 
February 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's appeal was previously before the Board in 
January 2008.  At that time, the Board remanded the above 
issues for issuance of VA notice compliant with the decision 
in Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
established additional requirements with respect to the 
content of notice for reopening claims.  The AMC was 
instructed to readjudicate the claims after sufficient time 
for a response was allowed.    

The AMC issued the instructed notice on January 29, 2008.  
However, prior to readjudicating the veteran's claims, it 
transferred the claims file to the RO.  It appears from 
documents in the claims file that it has been inadvertently 
returned to the Board rather than the AMC.  Thus, these 
claims are being remanded again to the AMC for it to complete 
its readjudication as previously ordered by the Board.



Accordingly, the case is REMANDED for the following action:

After conducting any additional development 
necessary, readjudicate the veteran's 
claims.  If such action does not resolve the 
claims, a Supplemental Statement of the Case 
should be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be returned 
to this Board for further appellate review, 
if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




